Our statement in the opinion is challenged as incorrect when we stated that Paterson  Edey Lumber Company paid the bank and had the notes and mortgage transferred to Mrs. Paterson and Mrs. Edey. This challenge is perhaps well sustained as to the last payment of $10,000 and interest, but not as to the others. The transactions were so complicated, and all conducted by Mr. Paterson, it is difficult to understand exactly to whom he refers when he says that "I" and "we" did or agreed to do certain things.
We will make another effort to understand and explain the details. On page 38 (21) Mr. Paterson, in relating the details of his agreement to pay the bank notes and mortgage, uses the words "I" and "we," without saying for whom he is speaking. We did and do assume that he was speaking for Paterson  Edey Lumber Company. On pages 37 and 38 he says that in December, 1920, Mr. Hall, president of the First National Bank, to whom they were indebted, reminded him that Anders *Page 303 
owed him (that is, Paterson and Edey Lumber Company) a large debt, and that "your statement" (presumably Paterson  Edey Lumber Company) shows the company owes Paterson and Edey individually large sums; that he wanted "you to take that off and clear it up by making a cross entry"; that this was done. On December 23, 1920 (apparently part of the same transaction), Paterson  Edey Lumber Company, by written instrument, assigned to Mrs. Paterson and Mrs. Edey all the timber and rights in the Anders transaction and its account against Anders — $52,754.38 — and the right to pay that account out of the lumber sales, and its rights under the tripartite agreement. It further stipulated that Mrs. Paterson and Mrs. Edey thereby agreed to perform all the covenants and agreements under said contract.
Our understanding of that transaction is that the wives paid no money of their own, but that by entries on the books of Paterson  Edey Lumber Company the debts due Paterson and Edey individually were canceled and the account against Anders transferred to Mrs. Paterson and Mrs. Edey, who assumed the obligations of the tripartite agreement. This was all to satisfy the suggestion of the First National Bank. The tripartite contract stipulated that $7.50 per thousand should be set apart to pay the debts to Davis Bluff Land  Timber Company and the People's Bank. But it had been verbally changed so that Paterson  Edey Lumber Company agreed, as we interpret it, to pay those debts in anticipation of a receipt of sufficient lumber. So that Mrs. Paterson and Mrs. Edey agreed either to the terms of the contract as written or as verbally modified.
We stated in the original opinion that enough lumber was sold under the direction of Mr. Paterson, representing the one and then the other, to be sufficient to reimburse them at the rate of $7.50 per thousand, or as modified at $3 per thousand.
Mr. Paterson says that he borrowed the money and made the final payment to the bank of $10,000 and interest, and then had the mortgage assigned to Mrs. Paterson and Mrs. Edey. It is immaterial whether he was representing them, and thereby enabling them to fulfill their contract, or whether this was an individual transaction of his own. When the notes and mortgage were assigned to Mrs. Paterson and Mrs. Edey, who were under obligation to pay them, and who then or thereafter were reimbursed under the contract by virtue of the $7.50 per thousand, or the $3 per thousand, contract, the debt thereby became discharged.
Much of the argument for appellant is predicated on the statement that the agreement to set apart $7.50 per thousand, as set out in the tripartite agreement, was abandoned. But it was only modified. As modified, Paterson  Edey Lumber Company agreed to and did pay the debts in anticipation of a receipt of an amount sufficient for that purpose on that basis. But having paid the debt and taken an assignment, it was kept alive only to the extent that an amount equal to it was not computable on the basis of lumber sold.
Mrs. Paterson and Mrs. Edey, in assuming the tripartite agreement, also assumed its modified form. It was all done by their alter ego, Mr. Paterson, who had consented to the modification, and who negotiated the transfer to them and their assumption of the contract. So that it matters not whether Paterson  Edey Lumber Company, J. E. Paterson, individually, or for Mrs. Paterson and Mrs. Edey, supplied the money to pay the bank, when the assignment was made. The debt in the hands of Mrs. Paterson and Mrs. Edey was paid when a sufficient amount of lumber was sold to the Paterson  Edey Lumber Company and Mrs. Paterson and Mrs. Edey, or at their instance, to satisfy the debt at $7.50 per thousand, since Davis Bluff Land Timber Company was not a party to the change to $3 per thousand.
Application for rehearing overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.